Order entered July 26, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00618-CV

                                 DONALD DAVIS, Appellant

                                                V.

                    OFFICE OF THE ATTORNEY GENERAL, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-07331

                                            ORDER
       Before the Court is pro se appellant’s July 24, 2017 “Motion for Extension of Time to

File Appellant’s Brief and Notice of Late Filed Clerk’s Record.” Appellant is indigent and

incarcerated. Although appellant asserts in his motion that the clerk’s record has not been filed,

the clerk’s record was filed with this Court on July 19, 2017.

       We GRANT appellant’s motion as follows: we DIRECT the Clerk of this Court to send

appellant a paper copy of the clerk’s record and we ORDER appellant to file a brief by August

31, 2017.

                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE